Citation Nr: 1518113	
Decision Date: 04/28/15    Archive Date: 05/05/15

DOCKET NO.  13-16 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to a total disability rating based individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

D. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty from October 1962 to October 1984. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  The Veteran's claims file is currently under the jurisdiction of the VA RO in North Little Rock, Arkansas

The Board's review includes the paper and electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Since a February 2013 VA examiner addressed the Veteran's employment impairment, service connection was granted for type II diabetes mellitus.  Therefore, another VA examination is necessary to address the functional impairment of all service-connected disabilities.

The AOJ should obtain any additional treatment records from the Central Arkansas Veterans Healthcare System from May 2013 to the present.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran identify all treatment for lumbar spine disability, bilateral knee disabilities, diabetes mellitus, bilateral pes planus, hemorrhoidectomy, and biopsy scar of the right lower lip as well as any other disabilities pertaining to his claim for TDIU and obtain any identified records.  Regardless of the claimant's response, obtain all records from the Central Arkansas Veterans Healthcare System from May 2013 to the present.

2.  Thereafter, schedule the Veteran for an examination to determine if he is unemployable due to service-connected disabilities.  The claims folder is to be made available to the examiner to review.  The examiner is to provide a detailed review of the appellant's pertinent medical history, current complaints, and the nature and extent of his postoperative laminectomy, L4-S1, with arthritis; right total knee arthroplasty; left total knee arthroplasty; type II diabetes mellitus; bilateral pes planus; hemorrhoidectomy; and biopsy scar of the right lower lip.

An examiner should comment on any current employment-related functional impairment caused by the service-connected postoperative laminectomy, L4-S1, with arthritis; right total knee arthroplasty; left total knee arthroplasty; type II diabetes mellitus; bilateral pes planus; hemorrhoidectomy; and biopsy scar of the right lower lips.

In addressing any current employment-related functional impairment, the examiner should comment on any current employment-related functional impairment caused by taking medications for the service-connected postoperative laminectomy, L4-S1, with arthritis; right total knee arthroplasty; left total knee arthroplasty; type II diabetes mellitus; bilateral pes planus; hemorrhoidectomy; and biopsy scar of the right lower lips

A complete rationale for any comments offered must be provided.

3.  Then, adjudicate the claim on appeal.  If the benefit sought remains denied, the Veteran and his representative should be provided with an appropriate Supplemental Statement of the Case (SSOC) and given the opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




